This is an action brought by the plaintiff to compel the defendant, his wife, to account for certain sums of money and the proceeds of certain notes which he claims to have delivered to her for safekeeping. The finding disproves his claim that any of these sums or the notes were given to the defendant *Page 697 
under circumstances such that she is under a legal liability to account for them. He seeks many corrections in the finding, but none of the changes sought which would have a material bearing upon the question of the defendant's liability can be granted.
   There is no error.